         Case 3:20-cv-01193-IM   Document 35    Filed 08/21/20   Page 1 of 53




Rian Peck (they/them), OSB No. 144012
RPeck@perkinscoie.com
Thomas R. Johnson (he/him), OSB No. 010645
TRJohnson@perkinscoie.com
Misha Isaak (he/him), OSB No. 086430
MIsaak@perkinscoie.com
Nathan Morales (he/him), OSB No. 145763
NMorales@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Shane Grannum (he/him), pro hac vice
SGrannum@perkinscoie.com
Sarah Mahmood (she/her), pro hac vice pending
SMahmood@perkinscoie.com
PERKINS COIE LLP
700 13th Street, NW, Suite 800
Washington, D.C. 20005-3960
Telephone: 202.654.6200
Facsimile: 202.654.6211

Zachary Watterson (he/him), pro hac vice
ZWatterson@perkinscoie.com
PERKINS COIE LLP
3150 Porter Drive
Palo Alto, CA 94304-1212
Telephone: 650.838.4300
Facsimile: 650.838.4350

Kelly K. Simon (she/her), OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: 503.227.6928

Attorneys for Plaintiffs




    MOTION FOR TEMPORARY RESTRAINING ORDER                      Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                          1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
        Case 3:20-cv-01193-IM      Document 35   Filed 08/21/20   Page 2 of 53




                       UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                 PORTLAND DIVISION


CHRISTOPHER WISE, MICHAEL                  Case No. 3:20-cv-01193-IM
MARTINEZ, CHRISTOPHER
DURKEE, and SAVANNAH                       PLAINTIFFS’ MOTION FOR
GUEST, individuals,                        TEMPORARY RESTRAINING
                                           ORDER AND ORDER TO SHOW
                   Plaintiffs,             CAUSE WHY PRELIMINARY
                                           INJUNCTION SHOULD NOT
      v.                                   ENTER AGAINST MUNICIPAL
                                           DEFENDANTS; MEMORANDUM
CITY OF PORTLAND, a municipal              OF LAW IN SUPPORT THEREOF
corporation; OFFICER STEPHEN
B. PETTEY, in his individual               Pursuant to Fed. R. Civ. P. 65
capacity; JOHN DOES 1-60,
individual and supervisory officers of     ORAL ARGUMENT REQUESTED
Portland Police Bureau; U.S.
DEPARTMENT OF HOMELAND                     EXPEDITED HEARING REQUESTED
SECURITY; U.S. MARSHALS
SERVICE; JOHN DOES 61-100,
individual and supervisory officers of
the federal government,

                   Defendants.




    MOTION FOR TEMPORARY RESTRAINING ORDER                       Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                           1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
             Case 3:20-cv-01193-IM                      Document 35               Filed 08/21/20              Page 3 of 53




                                                   TABLE OF CONTENTS

                                                                                                                                        Page

MOTION........................................................................................................................................ 1
MEMORANDUM OF LAW ......................................................................................................... 4
     I.       INTRODUCTION ................................................................................................. 4
     II.      FACTS ................................................................................................................... 5
              A.          Volunteer medics begin to attend the Portland protests, to create a
                          safer environment for protesters seeking to protest police violence .......... 5
              B.          After reviewing the violent tactics being used by the Portland
                          Police, this court intervened and issued a temporary restraining
                          order enjoining the Portland Police from using excessive force
                          against protesters ........................................................................................ 7
              C.          Federal Officers Arrive in Portland ........................................................... 8
              D.          This Court intervened again and issued a temporary restraining
                          order enjoining the Portland Police and Federal Officers from
                          using excessive force against journalists ................................................... 8
              E.          The Federal Officers reduce their presence in Portland, but the
                          Portland Police then resume their violence against protest medics ........... 9
              F.          Plaintiffs peacefully offer aid to protest attendees and, despite
                          clearly identifying themselves as providing medical aid, are
                          targeted by the Portland Police ................................................................ 12
     III.     ARGUMENT ....................................................................................................... 15
              A.          Plaintiffs are likely to succeed on the merits of their First
                          Amendment claim .................................................................................... 16
                          1.          Plaintiffs engaged in constitutionally protected speech
                                      while serving as volunteer protest medics ................................... 16
                          2.          Defendants’ actions would chill a person of ordinary
                                      firmness from continuing to engage in constitutionally
                                      protected speech ........................................................................... 24
                          3.          Plaintiffs’ protected activities were a substantial motivating
                                      factor in Defendants’ conduct ...................................................... 27
              B.          Plaintiffs also are likely to succeed on the merits of their Fourth
                          Amendment claim .................................................................................... 30
                          1.          The Portland Police have used, and continue to use,
                                      excessive force against Plaintiffs ................................................. 31
                          2.          Plaintiffs are likely to establish that law enforcement
                                      officers unlawfully seized their property in violation of the
                                      Fourth Amendment ...................................................................... 36
                          3.          Defendants continue to violate Plaintiffs’ Fourth
                                      Amendment rights ........................................................................ 38

                                                                                                          Perkins Coie LLP
i-    TABLE OF CONTENTS                                                                             1120 N.W. Couch Street, 10th Floor
                                                                                                        Portland, OR 97209-4128
                                                                                                          Phone: 503.727.2000
                                                                                                           Fax: 503.727.2222
      Case 3:20-cv-01193-IM                Document 35             Filed 08/21/20            Page 4 of 53




                                      TABLE OF CONTENTS
                                          (continued)
                                                                                                                      Page

           C.  Plaintiffs will suffer irreparable harm without the Court’s
               intervention .............................................................................................. 39
           D.  The public’s interest and balance of equities weigh strongly in
               Plaintiffs’ favor ........................................................................................ 41
               1.      The public has an unassailable interest in free speech and
                       medical care ................................................................................. 41
               2.      The balance of equities tips sharply in Plaintiffs’ favor .............. 43
           E.  Plaintiffs’ requested relief is reasonable .................................................. 44
     IV.   CONCLUSION .................................................................................................... 45




                                                                                         Perkins Coie LLP
ii- TABLE OF CONTENTS                                                              1120 N.W. Couch Street, 10th Floor
                                                                                       Portland, OR 97209-4128
                                                                                         Phone: 503.727.2000
                                                                                          Fax: 503.727.2222
            Case 3:20-cv-01193-IM                     Document 35              Filed 08/21/20            Page 5 of 53




                                              TABLE OF AUTHORITIES

                                                                                                                                  Page

CASES

Abay v. City of Denver,
   No. 20-cv-01616-RBJ, 2020 WL 3034161 (D. Colo. June 5, 2020) ...........................18, 19, 24

Alexander v. City & Cty. of San Francisco,
   29 F.3d 1355 (9th Cir. 1994) ...................................................................................................31

All. for the Wild Rockies v. Cottrell,
    632 F.3d 1127 (9th Cir. 2011) .................................................................................................15

Ariz. Students Ass’n v. Ariz. Bd. of Regents,
    824 F.3d 858 (9th Cir. 2016) ...................................................................................................16

Associated Press v. Otter,
   682 F.3d 821 (9th Cir. 2012) ...................................................................................................41

Black Lives Matter Seattle-King Cty. v. City of Seattle et al.,
   No. 2:20-cv-00887-RAJ, 2020 WL 3128299 (W.D. Wash. June 12, 2020)..........17, 24, 27, 40

Boos v. Barry,
   485 U.S. 312 (1988) ...........................................................................................................16, 17

Brown v. Louisiana,
   383 U.S. 131 (1966) .................................................................................................................22

Cantu v. City of Portland,
   No. 3:19-cv-01606-SB, 2020 WL 295972 (D. Or. June 3, 2020) ...........................................27

City of Houston, Tex. v. Hill,
    482 U.S. 451 (1987) .................................................................................................................17

Cmty. House, Inc. v. City of Boise,
  490 F.3d 1041 (9th Cir. 2007) .................................................................................................43

Collins v. Jordan,
   110 F.3d 1363 (9th Cir. 1996) .................................................................................................25

Corales v. Bennett,
   567 F.3d 554 (9th Cir. 2009) .............................................................................................18, 20




                                                                                                     Perkins Coie LLP
iii- TABLE OF AUTHORITIES                                                                      1120 N.W. Couch Street, 10th Floor
                                                                                                   Portland, OR 97209-4128
                                                                                                     Phone: 503.727.2000
                                                                                                      Fax: 503.727.2222
             Case 3:20-cv-01193-IM                    Document 35              Filed 08/21/20             Page 6 of 53




                                              TABLE OF AUTHORITIES
                                                    (continued)
                                                                                                                                   Page

Don’t Shoot Portland v. City of Portland,
   No. 3:20-cv-00917-HZ, 2020 WL 3078329 (D. Or. Jun. 9, 2020) .................................. passim

Drozd v. McDaniel,
   No. 3:17-cv-556-JR, 2019 WL 8757218 (D. Or. Dec. 19, 2019) ............................................24

Fort Lauderdale Food Not Bombs v. City of Fort Lauderdale,
   901 F.3d 1235 (11th Cir. 2018) .........................................................................................18, 22

Garcia v. Google, Inc.,
   786 F.3d 733 (9th Cir. 2015) (en banc) ...................................................................................15

Goldman, Sachs & Co. v. City of Reno,
   747 F.3d 733 (9th Cir. 2014) ...................................................................................................15

Graham v. Connor,
   490 U.S. 386 (1989) .................................................................................................................31

Hartman v. Moore,
   547 U.S. 250 (2006) .................................................................................................................16

Headwaters Forest Def. v. Cty. Of Humboldt,
   276 F.3d 1125 (9th Cir. 2002) .................................................................................................35

Holloman ex rel. Holloman v. Harland,
   370 F.3d 1252 (11th Cir. 2004) ...............................................................................................19

Hopkins v. Andaya,
   958 F.2d 881 (9th Cir. 1992) (per curiam)...............................................................................33

Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp.,
   515 U.S. 556 (1995) ...........................................................................................................19, 22

Illinois v. Gates,
     462 U.S. 213 (1983) .................................................................................................................36

Index Newspapers LLC v. City of Portland,
   No. 3:20-cv-1035-SI, 2020 WL 4220820 (D. Or. Jul. 23, 2020)..................................... passim

Melendres v. Arpaio,
   695 F.3d 990 (9th Cir. 2012) ...................................................................................................41


                                                                                                      Perkins Coie LLP
iv- TABLE OF AUTHORITIES                                                                        1120 N.W. Couch Street, 10th Floor
                                                                                                    Portland, OR 97209-4128
                                                                                                      Phone: 503.727.2000
                                                                                                       Fax: 503.727.2222
            Case 3:20-cv-01193-IM                     Document 35              Filed 08/21/20            Page 7 of 53




                                              TABLE OF AUTHORITIES
                                                    (continued)
                                                                                                                                  Page

Mendocino Envtl. Ctr. v. Mendocino Cty.,
  192 F.3d 1283 (9th Cir. 1999) .................................................................................................16

Nelson v. City of Davis,
   685 F.3d 867 (9th Cir. 2012) ........................................................................................... passim

O’Brien v. Welty,
   818 F.3d 920 (9th Cir. 2016) ...................................................................................................16

Pinard v. Clatskanie Sch. Dist. 6J,
   467 F.3d 755 (9th Cir. 2006) ...................................................................................................16

Quraishi v. St. Charles Cty., Mo.,
   No. 4:16-CV-1320 NAB, 2019 WL 2423321 (E.D. Mo. June 10, 2019) ................................25

Rumsfeld v. Forum for Academic & Inst. Rights, Inc.,
   547 U.S. 47 (2006) ...................................................................................................................19

Soldal v. Cook Cty., Ill.,
   506 U.S. 56 (1992) ...................................................................................................................36

Stuhlbarg Int’l Sales Co. v. John D. Brush & Co.,
   240 F.3d 832 (9th Cir. 2001) ...................................................................................................15

Texas v. Johnson,
   491 U.S. 397 (1989) .................................................................................................................18

U.S. v. Hawkins,
   249 F.3d 867 (9th Cir. 2001) ...................................................................................................36

U.S. v. Jacobsen,
   466 U.S. 109 (1984) ...........................................................................................................36, 37

U.S. v. Neill,
   166 F.3d 943 (9th Cir. 1998) ...................................................................................................32

Ulrich v. City & Cty. of San Francisco,
   308 F.3d 968 (9th Cir. 2002) ...................................................................................................27

United States v. Grace,
   461 U.S. 171 (1983) .................................................................................................................22


                                                                                                     Perkins Coie LLP
v-    TABLE OF AUTHORITIES                                                                     1120 N.W. Couch Street, 10th Floor
                                                                                                   Portland, OR 97209-4128
                                                                                                     Phone: 503.727.2000
                                                                                                      Fax: 503.727.2222
             Case 3:20-cv-01193-IM                       Document 35               Filed 08/21/20              Page 8 of 53




                                                 TABLE OF AUTHORITIES
                                                       (continued)
                                                                                                                                          Page

Warsoldier v. Woodford,
  418 F.3d 989 (9th Cir. 2005) .............................................................................................15, 40

Young v. Cty. of L.A.,
   655 F.3d 1156 (9th Cir. 2011) .................................................................................................32

STATUTES

Or. Rev. Stat. § 133.235.............................................................................................................2, 44

OTHER AUTHORITIES

Disease Control & Prevention, Facts About Riot Control Agents (Apr. 4, 2018),
   https://emergency.cdc.gov/agent/riotcontrol/factsheet.asp#:~:text=Riot%20co
   ntrol%20agents%20(sometimes%20referred,to%20be%20riot%20control%20
   agents .......................................................................................................................................25

Executive Order 13933 ....................................................................................................................8

Fed. R. Civ. P. 65 .....................................................................................................................1, 3, 4

Judge Simon’s Temporary Restraining Order in Index Newspapers, 2020 WL
   4220820....................................................................................................................................44

Press Release, Department of Homeland Security, DHS Announces New Task
   Force to Protect American Monuments, Memorials, and Statues (July 1, 2020)
   available at https://www.dhs.gov/news/2020/07/01/dhs-announces-new-task-
   force-protect-american-monuments-memorials-and-statues#; ..................................................8

Statement on Portland Civil Unrest (July 5, 2020), available at
    https://www.dhs.gov/news/2020/07/05/fps-statement-portland-civil-unrest.............................8

U.S. Constitution First Amendment....................................................................................... passim

U.S. Constitution Fourth Amendment ................................................................................... passim

Willamette Week, As Federal Police Withdraw, Portland Protests Take Newly
   Gentle Tone (August 1, 2020) available at
   https://www.wweek.com/news/2020/08/01/as-federal-police-withdraw-
   portland-protests-take-newly-gentle-tone/ .................................................................................9




                                                                                                           Perkins Coie LLP
vi- TABLE OF AUTHORITIES                                                                             1120 N.W. Couch Street, 10th Floor
                                                                                                         Portland, OR 97209-4128
                                                                                                           Phone: 503.727.2000
                                                                                                            Fax: 503.727.2222
        Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 9 of 53




                                      MOTION
      Plaintiffs Christopher Wise, Michael Martinez, Christopher Durkee, and

Savannah Guest (collectively, “Plaintiffs” or “Protest Medics”) hereby move for a

Temporary Restraining Order (“TRO”) against Defendants City of Portland, Officer

Stephen B. Pettey, and John Does 1-60 (collectively, “Defendants”), pursuant to

Rule 65 of the Federal Rules of Civil Procedure, to protect them from further

violations of their constitutional rights under the First and Fourth Amendments to

the U.S. Constitution. This Motion is supported by the enclosed Memorandum of

Law; the Declarations of Christopher Wise, Michael Martinez, Christopher Durkee,

Savannah Guest, Peyton Hubbard, Jiri Rivera, Jessica Shifflett, and others being

collected and signed at the time of filing this motion.

      Plaintiffs specifically seek an order enjoining Defendants and their agents,

employees, representatives, and servants, from directly targeting any Protest

Medics in the manners that follow:

      1.     To facilitate the Defendants’ identification of Protest Medics protected

under this Order, the following shall be considered indicia of being a Protest Medic:

visual identification as a medic, such as by carrying medical equipment or supplies

identifiable as such or wearing distinctive clothing that identifies the wearer as a

medic. Examples of such visual indicia include any clothing or medical equipment

that (1) clearly displays the word “medic” in red in an unobstructed manner or (2)

clearly displays any universally recognized emblems for medics, such as the red

cross, in an unobstructed manner. These indicia are not exclusive, and a person
need not exhibit every indicium to be considered a Protest Medic under this Order.

Defendants shall not be liable for any unintentional violations of this Order caused

by the failure of an individual to wear or carry any indicia of being a Protest Medic.


1-   MOTION FOR TEMPORARY RESTRAINING ORDER                       Perkins Coie LLP
     AGAINST MUNICIPAL DEFENDANTS                           1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35     Filed 08/21/20   Page 10 of 53




      2.     The Portland Police Bureau and its agents, employees, and all persons

acting under the direction of or in concert with the Portland Police Bureau, 1 are

enjoined from arresting, threatening to arrest, or using physical force (as described

in number 3, below) directed against any person who they know or reasonably

should know is a Protest Medic (as described in number 1, above), unless authorized

under Or. Rev. Stat. § 133.235.

      3.     The Portland Police are further enjoined from using physical force

directly or indirectly targeted at a Protest Medic (as described in number 1, above)

when the medic is providing medical care to an individual and poses no threat to

the lives or safety of the public or the Portland Police. Physical force includes, but is

not limited to, the use of tear gas, pepper spray, bear mace, other chemical irritants,

flash-bang devices, rubber ball blast devices, batons, rubber bullets, and other

impact munitions.

      4.     For purposes of this Order, the Portland Police are enjoined from

requiring such properly-identified (see supra, number 1) Protest Medics to disperse

or move with demonstrators following the issuance of an order to disperse or

move—including moving from the street to the sidewalk—when a medic is

providing or attempting to provide medical care to an individual. Further, if a

Protest Medic is providing medical care to an individual, the Portland Police shall

not use the Protest Medic’s decision to not disperse or move with demonstrators

following the issuance of an order to disperse or move as any basis, including either




      1 Plaintiffs refer to the City of Portland, the Portland Police Bureau, their
agents and employees, and all persons acting under the direction of or in concert
with the Portland Police Bureau, collectively, as “the Portland Police.”

2-   MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
     AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 11 of 53




“reasonable suspicion” or “probable cause,” to establish that the medic is or has

committed a crime. Such persons shall, however, remain bound by all other laws.

      5.     The Portland Police are further enjoined from seizing any medical

equipment, first aid supplies, or other materials necessary for the Protest Medics to

administer medical care, if the Portland Police know or reasonably should know

that those materials are the property of a Protest Medic (as described in number 1,

above), and unless the Portland Police also are lawfully seizing the Protest Medic to

whom the materials belong.

      6.     The Portland Police are further enjoined from ordering a Protest Medic

to stop treating an individual; or ordering a Protest Medic to disperse or move when

they are treating or attempting to treat an individual, unless the Portland Police

also are lawfully seizing that person consistent with this Order.

      7.     For purposes of this Order, the Portland Police shall not be liable for

harm from tear gas, flashbangs, or smoke grenades, if a Protest Medic was

incidentally exposed to, and not targeted with, those crowd-control devices.

      8.     In the interest of justice, Plaintiffs need not provide any security and

all requirements under Rule 65(c) of the Federal Rules of Civil Procedure are

waived.

      9.     This Order shall expire fourteen (14) days after entry, unless otherwise

extended by stipulation of the parties or by further order of the Court.

      10.    The parties shall confer and propose to the Court a schedule for

briefing and hearing on whether the Court should issue a preliminary injunction.

      This Motion—with its supporting materials—confirms that Plaintiffs’

requested TRO is necessary, because “immediate and irreparable injury, loss or

damage will result to the movant[s] before the adverse party can be heard in


3-   MOTION FOR TEMPORARY RESTRAINING ORDER                       Perkins Coie LLP
     AGAINST MUNICIPAL DEFENDANTS                           1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM        Document 35   Filed 08/21/20    Page 12 of 53




opposition.” Fed. R. Civ. P. 65(b)(1)(A). As their enclosed Memorandum of Law

details, Plaintiffs have established that (i) Plaintiffs are likely to succeed on the

merits of their claims; (ii) Defendants’ conduct has caused and threatens irreparable

harm to Plaintiffs; (iii) the balance of harms weighs in favor of granting the TRO;

and (iv) the public interest favors issuing a TRO. Thus, Plaintiffs respectfully

request that the Court grant Plaintiffs’ Motion and enter the requested TRO.

                             MEMORANDUM OF LAW

                               I.     INTRODUCTION
      Plaintiffs ask this Court to enjoin the Portland Police from exerting threats

and violence against Protest Medics, who are providing care and comfort to the

hundreds, and sometimes thousands, of people protesting nightly in downtown

Portland over the murder of George Floyd and against police brutality against

Black, Indigenous, and Brown lives generally.

      Plaintiffs are volunteer protest medics who, in the face of tear gas, rubber

bullets, and other “less lethal” munitions, exercise their constitutional rights of free

speech by providing care and support to the protesters demonstrating for the cause

of equal treatment and absolute equality under the law. Plaintiffs also exercise

their free-expression rights by helping create and facilitate an environment where

protesters can more securely and freely exercise their own free-speech rights.

      In response, the Portland Police have continuously used excessive force—

targeting protest medics, preventing them from administering medical care to

protesters, and seizing their medical supplies—in violation of well-established First

and Fourth Amendment rights. The Portland Police’s conduct is causing Plaintiffs

and the public irreparable harm. As demonstrated in the attached declarations, the

Portland Police are continuing to use excessive force to retaliate against Plaintiffs


4-   MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
     AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM    Document 35     Filed 08/21/20   Page 13 of 53




and numerous other protest medics for providing medical aid to protesters who the

police themselves injure.

      Targeting individuals only for engaging in protected expressive activities

violates the First and Fourth Amendments, and the Portland Police’s unlawful

conduct should be enjoined immediately. This is because that conduct is causing

irreparable, immediate harm. Daily protests continue and show no sign of abating.

And each day that passes without relief further denies Plaintiffs and other protest

medics their constitutional rights to support those demonstrating by providing

medical care and to be free from unlawful searches and seizures. The requested

TRO is necessary to ensure that protest medics can care for others without fear of

retaliatory police violence.

                                   II.   FACTS

      A.     Volunteer medics begin to attend the Portland protests, to
             create a safer environment for protesters seeking to protest
             police violence.
      Minneapolis police officer Derek Chauvin murdered George Floyd on May 25,

2020. Only two months prior, police officers in Louisville, Kentucky, murdered

Breonna Taylor as she lay in her own bed. Ms. Taylor and Mr. Floyd were the latest

among many dozens of Black citizens killed by police officers in the United States in

just the last few years. The murders of Mr. Floyd and Ms. Taylor sparked national

and international protests in support of Black lives and against systemic racism in

American policing—including in Portland, where protests have been ongoing for

more than 80 days and show no sign of slowing down. Declaration of Christopher

Wise in Support of Plaintiffs’ Motion for Temporary Restraining Order (ECF 6)

(“Wise Decl.”) ¶¶ 3-4.




5-   MOTION FOR TEMPORARY RESTRAINING ORDER                     Perkins Coie LLP
     AGAINST MUNICIPAL DEFENDANTS                         1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20    Page 14 of 53




      Although the media and law enforcement may portray it differently, protests

in Portland have been generally peaceful. See Declaration of Michael Martinez in

Support of Plaintiffs’ Motion for Temporary Restraining Order (ECF 9) (“Martinez

Decl.”) ¶¶ 7-8, 14-17; Declaration of Dr. Catherine Morgans in Support of Plaintiffs’

Motion for Temporary Restraining Order (ECF 7) (“Dr. Morgans Decl.”) ¶¶ 3-7. Yet,

on many nights, the Portland Police have responded with violent force. They have

shoved protesters to the ground, beaten them with riot batons, shot them in the

head with rubber bullets and other impact munitions, and sprayed them in their

eyes with bear mace at dangerously close ranges. See, e.g., Wise Decl. ¶¶ 25;

Martinez Decl. ¶ 28. Since the protests began, it has been a rare night when

Defendants do not deploy tear gas or impact munitions into crowds ranging from

dozens to hundreds of people. Declaration of Christopher Durkee in Support of

Plaintiffs’ Motion for Temporary Restraining Order (ECF 5) (“Durkee Decl.”) ¶ 17;

Martinez Decl. ¶ 15; see also Supplemental Declaration of Michael Martinez in

Support of Plaintiffs’ Motion for Temporary Restraining Order (“Martinez Suppl.

Decl.”) ¶ 5 (“I feel lucky that I have not yet been injured” by Portland Police using

crowd control devices.).

      As the protests in Portland have continued, groups of protesters, including

Plaintiffs, organized in teams and loose associations to provide medical aid to the

protesters as they exercised their free expression rights. See Declaration of Jeffrey

Paul in Support of Plaintiffs’ Motion for Temporary Restraining Order (“Paul Decl.”)

¶11(“The protest medics who assisted me that evening were extremely helpful. I

witnessed them helping other protesters who were injured by tear gas and other

projectiles shot by the officers”); see also Dr. Morgans Decl. ¶ 17 (discussing the

sophisticated systems protest medics have implemented to better protect volunteer


6-   MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
     AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20    Page 15 of 53




safety). Plaintiffs, themselves passionate about the cause of eliminating brutality

against Black lives at the hands of police, decided to exercise their free expression

rights through their assistance to others. Declaration of Savannah Guest in Support

of Plaintiffs’ Motion for Temporary Restraining Order (ECF 11) (“Guest Decl.”) ¶¶ 5,

8; Durkee Decl. ¶ 10; Martinez Decl. ¶ 19; Wise Decl. ¶ 4. They gathered medical

supplies, clearly identified themselves as citizens offering aid to injured protesters,

Martinez Decl. ¶ 23-24; Durkee Decl. ¶ 9; Guest ¶ 10, and took to the streets to have

their own voices heard through their service to others. Martinez Decl. ¶ 22; Durkee

Decl. ¶¶ 9-11; Guest Decl. ¶¶ 9-10.

      B.     After reviewing the violent tactics being used by the Portland
             Police, this court intervened and issued a temporary
             restraining order enjoining the Portland Police from using
             excessive force against protesters.
      Because of the Portland Police’s excessive use of violent force, this Court had

to intervene and issue an injunction. On June 9, 2020, Chief Judge Marco

Hernandez issued a temporary restraining order against the Portland Police. Don’t

Shoot Portland v. City of Portland, No. 3:20-cv-00917-HZ, 2020 WL 3078329 (D. Or.

Jun. 9, 2020). In that order, Judge Hernandez held that, because there was no

evidence that the plaintiffs (protesters) had engaged in “criminal activity” and “only

engaged in peaceful and non-destructive protest,” the use of tear gas against them

by the Portland Police likely resulted “in excessive force contrary to the Fourth

Amendment.” Id. at *3. Therefore, Judge Hernandez enjoined the Portland Police

from using tear gas against peaceful protesters unless “the lives or safety of the

public or the police are at risk.” Id. at *4. Judge Hernandez later expanded the

order to enjoin the Portland Police from using other crowd control agents, including

“less lethal” munitions, against peaceful protesters.



7-   MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
     AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
          Case 3:20-cv-01193-IM   Document 35   Filed 08/21/20    Page 16 of 53




      C.       Federal Officers Arrive in Portland
      In an apparent attempt to circumvent Chief Judge Hernandez’s order, the

Portland Police began to rely on federal law enforcement for tear-gas (and other

crowd-control devices) deployment. See Durkee Decl. ¶19 (describing an especially

violent, tear-gas filled night). Starting around July 4, protest attendees have had to

contend with violence from federal officers of the Department of Homeland Security

(“DHS”) and the U.S. Marshals Service (“USMS”). 2 See Durkee Decl. ¶ 23

(describing distinctive uniform of Federal Officers). Purportedly acting under the

color of Executive Order 13933, which declared that DHS would provide personnel

to “assist with the protection of Federal monuments, memorials, statues, or

property,” DHS and the USMS have deployed special forces in Portland, or

otherwise created policing units for deployment to Portland. These Federal Officers

use many of the same weapons and tactics against protesters that the Portland

Police had already been deploying for over a month, some of which were restricted

by Chief Judge Hernandez’s order. See Guest Decl. ¶ 12 (describing tear gas

deployment by Federal Officers).

      D.       This Court intervened again and issued a temporary
               restraining order enjoining the Portland Police and Federal
               Officers from using excessive force against journalists.
      In light of the Portland Police’s seeming attempts to avoid Chief Judge

Hernandez’s order, on July 23, 2020, Judge Michael Simon granted a group of legal

observer and journalist plaintiffs a temporary restraining order. Index Newspapers


      2
        See Press Release, Department of Homeland Security, DHS Announces New
Task Force to Protect American Monuments, Memorials, and Statues, (July 1, 2020)
available at https://www.dhs.gov/news/2020/07/01/dhs-announces-new-task-force-
protect-american-monuments-memorials-and-statues#; see also Press Release,
Department of Homeland Security, Federal Protective Service Statement on
Portland Civil Unrest, (July 5, 2020), available at
https://www.dhs.gov/news/2020/07/05/fps-statement-portland-civil-unrest.
8-   MOTION FOR TEMPORARY RESTRAINING ORDER                       Perkins Coie LLP
     AGAINST MUNICIPAL DEFENDANTS                           1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
          Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 17 of 53




LLC v. City of Portland, No. 3:20-cv-1035-SI, 2020 WL 4220820 (D. Or. Jul. 23,

2020). In that case, which is similar to this one, the Court found that the plaintiffs,

by showing that “they were identifiable as press, were not engaging in any unlawful

activity or protesting, were not standing near protesters, and yet were subject to

violence by federal agents,” had “provide[d] sufficient evidence of retaliatory intent

to show, at the minimum, serious questions going to the merits” of the plaintiffs’

First Amendment retaliation claim. Id. at *6. Therefore, the Court enjoined the

defendants’ direct attacks on journalists and legal observers. Id. at *1.

      E.         The Federal Officers reduce their presence in Portland, but the
                 Portland Police then resume their violence against protest
                 medics.
      Because of the violent tactics used by the Federal Defendants against protest

medics, Plaintiffs filed for a temporary restraining order, enjoining the Federal

Defendants and the Portland Police from continuing to target protest medics. (ECF

4.) Shortly thereafter, on or around August 1, 2020, the Federal Defendants agreed

to reduce their presence in Portland, if the Oregon State Police and the Portland

Police resumed primary responsibility for policing the protests. 3 Soon after that
happened, the Portland Police resumed their unconstitutional treatment of

targeting protest medics for violence. For example:

             •    On August 4, 2020, protest medic Jessica Shifflett, who goes by the
                  name of Phoenix, attended the Portland protests. Declaration of
                  Jessica Shifflett in Support of Plaintiffs’ Motion for Temporary
                  Restraining Order (“Shifflett Decl.”) ¶ 12. While doing so, she clearly
                  identified herself as a medic, and stood next to journalists and legal
                  observers until she witnessed the Portland Police tackle a journalist,
                  who was simply sitting down on a curb. Id. ¶¶ 7-8, 12. The journalist

      3
        See Willamette Week, As Federal Police Withdraw, Portland Protests Take
Newly Gentle Tone, (August 1, 2020) available at
https://www.wweek.com/news/2020/08/01/as-federal-police-withdraw-portland-
protests-take-newly-gentle-tone/.
9-   MOTION FOR TEMPORARY RESTRAINING ORDER                          Perkins Coie LLP
     AGAINST MUNICIPAL DEFENDANTS                              1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
     Case 3:20-cv-01193-IM    Document 35     Filed 08/21/20   Page 18 of 53




            immediately began vomiting on himself and convulsing. Id. In
            response, Phoenix identified herself verbally as a medic, and asked
            the officers if she could provide emergency care. Id. Instead of
            allowing her to care for the journalist, however, the Portland Police
            pushed and hit her with their batons multiple times. Id. Then,
            (despite the beating) Phoenix pleaded with the officers to, at
            minimum, allow her to provide basic care or turn the journalist on his
            side, so he did not choke on his vomit. Id. But, instead, the officer
            sprayed Phoenix directly in the face with mace from only a couple feet
            away. Id. The mace leaked through Phoenix’s mask filter, causing her
            great physical pain, burns, and breathing problems. Id.

        •   On Friday, August 7, 2020, protest medic Peyton Hubbard attended
            the Black Lives Matter protest at the Multnomah County Sherriff’s
            Office, near 47th Avenue and East Burnside. Supplemental
            Declaration of Peyton Dully Hubbard in Support of Plaintiffs' Motion
            for Temporary Restraining Order (“Hubbard Suppl. Decl.”) ¶ 3. While
            there, Hubbard clearly identified themselves as a medic through
            clothing and equipment. Id. Shortly after 1:00 a.m., the Portland
            Police declared an unlawful assembly and ordered protesters to move
            east, which Hubbard complied with. Id. ¶ 5. Suddenly, an officer
            tackled Hubbard from behind, without any provocation. Id. ¶ 6. Once
            Hubbard was on the ground, multiple officers surrounded Hubbard
            and beat them several times with batons and fists, causing serious
            bruising and injury. Id. ¶¶ 6, 10. Hubbard immediately started
            yelling out that they were not resisting arrest. An officer replied that
            “they didn’t give a fuck.” Id. Ultimately, the Portland Police
            handcuffed Hubbard and detained them at a loading dock where
            other protesters were being detained. Id. ¶ 8. On the way to the
            loading dock, an officer pushed Hubbard, tried to trip them
            repeatedly, and tried to rip Hubbard’s backpack off, all while in
            Hubbard was in handcuffs. Video of multiple officers at this incident
            beating Hubbard while they were on the ground are available here:

            https://perkinscoie.hosted.panopto.com/Panopto/Pages/Viewer.aspx?id
            =7bbc4be0-83ed-4263-b2f5-ac1d0134d743

            https://perkinscoie.hosted.panopto.com/Panopto/Pages/Viewer.aspx?id
            =db57057c-b780-415c-9277-ac1d0134d6de




10- MOTION FOR TEMPORARY RESTRAINING ORDER                     Perkins Coie LLP
   AGAINST MUNICIPAL DEFENDANTS                          1120 N.W. Couch Street, 10th Floor
                                                             Portland, OR 97209-4128
                                                               Phone: 503.727.2000
                                                                Fax: 503.727.2222
        Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 19 of 53




            •   On August 8, 2020, protest medic and U.S. Air Force veteran Jiri
                Rivera attended the Portland protests. Declaration of Jiri Rivera in
                Support of Plaintiffs’ Motion for Temporary Restraining Order
                (“Rivera Decl.”) ¶ 11. While there, Rivera clearly identified himself as
                a medic through clothing and equipment. Id. ¶¶ 10, 12. At around
                11:40 pm, the Portland Police declared an unlawful assembly, and
                began “kettling” the protesters. Id. ¶ 14-15. As the crowd began to
                move, Rivera suddenly found himself on the ground being detained by
                the Portland Police. Id. ¶ 18. Other veterans informed the police that
                Rivera was there serving as a medic and asked them to let him go. Id.
                Despite those pleas, however, the officers zip-tied Rivera and shoved
                his gas mask into his mouth, restricting his ability to breathe. Id. As
                a military veteran, Rivera would like to believe that the Portland
                Police did not specifically target him as a medic. Id. ¶ 19. But given
                the number of targeting incidents that he has seen, and the fact that
                he was a highly visible medic in a line of veterans dressed in military
                attire and white shirts, Rivera ultimately believes that the Portland
                Police targeted him specifically because he had a red cross on his vest:




Photo courtesy of John Rudoff

            •   In the early hours of this morning, August 21, Portland Police
                arrested Plaintiff Chris Wise when he was clearly marked as a medic.
                Supplemental Declaration of Christopher Wise in Support of

11- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35     Filed 08/21/20   Page 20 of 53




               Plaintiffs’ Motion for Temporary Restraining Order (“Wise Suppl.
               Decl.”) ¶ 4. Once again, Plaintiff Wise was clearly marked as a medic
               in several places. Id. ¶ 3. As he was complying with the Portland
               Police’s orders to disperse, two Portland Police officers walked past
               other protesters and grabbed Plaintiff Wise’s arms from either side,
               informing him that he was under arrest. Id. ¶¶ 4-5. Plaintiff Wise
               was released this morning around 8:45 am. Id. ¶ 4. Videos of Plaintiff
               Wise being arrested and patted down are available here:

               https://twitter.com/MasonLakePhoto/status/1296768985405390849

               https://twitter.com/MaranieRae/status/1296736119246086144

      F.     Plaintiffs peacefully offer aid to protest attendees and, despite
             clearly identifying themselves as providing medical aid, are
             targeted by the Portland Police.
      Plaintiffs are all protest medics who have routinely attended the Portland

protests to provide medical care to protesters and condemn racist police violence.

Plaintiffs’ very presence at the protests is an act of peaceful resistance: They seek to

make people feel safe while attending lawful demonstrations, demanding change.

Plaintiffs express that “protesters have a right to protest safely and without fear of

police violence.” Martinez Decl. ¶ 19; see Rivera Decl. ¶ 6; Shifflett Decl. ¶ 6.

Plaintiffs’ service as protest medics also sends a clear message to the police: We will

not allow your violence to prevent people from protesting your violence. Martinez

Decl. ¶ 19; Durkee Decl. ¶ 10.

      Protest medics offer a range of services that empower protesters to keep

standing up for their values, journalists to keep reporting on the protests, and other

medics to keep rendering aid at the protests. They equip protest attendees with eye

wash and eye wipes in anticipation of tear-gas attacks, offer personal protective

equipment so protest attendees can observe COVID-19 physical-distancing

protocols, feed and hydrate protest attendees, and render medical aid when police
injure protest attendees. Declaration of Peyton Dully Hubbard in Support of

12- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35       Filed 08/21/20   Page 21 of 53




Plaintiffs’ Motion for Temporary Restraining Order (ECF 10) (“Hubbard Decl.”) ¶ 7;

Paul Decl. ¶¶ 6, 9; Martinez Decl. ¶¶ 20, 23-24.

      To ensure that the Portland Police and protesters recognize them, protest

medics wear clothing designed to communicate and demonstrate that they are there

to render aid to injured protesters. For example, protest medics wear clothing with

the word “medic” and the red-cross medic symbol painted across the back, as well as

brightly colored duct-taped medic symbols on both upper arms and the chest. Wise

Decl. ¶ 9; Guest Decl. ¶7; Durkee Decl. ¶¶ 9-10; Shifflett Decl. ¶ 7. The crosses are

identifiable during the day and at night and can be seen from any angle. Hubbard

Decl. ¶ 5; Guest Decl. ¶7; Durkee Decl. ¶ 9. Additionally, many protest medics

openly carry medical supplies on their persons at all times. See Wise Decl. ¶ 9;

Durkee Decl. ¶ 13 (carrying large backpack holding trauma kit); Guest Decl. ¶ 10

(same); Shifflett Decl. ¶ 7 (same).

      Though protest medics engage in nonviolent behavior and pose no threat to

the public, officers, or city or federal property, the Portland Police have repeatedly

intimidated, harassed, and assaulted them, including each Plaintiff. While

attempting to render medical aid to those in need, Plaintiffs have been tear gassed

by the Portland Police—including having tear gas canisters shot or thrown in their

direction. Wise Decl. ¶¶ 20-30; Guest Decl. ¶¶ 12; Durkee Decl. ¶¶ 17; Martinez

Decl. ¶ 32. Defendants also have shot protest medics with rubber bullets, while they

were rendering or attempting to render aid. Wise Decl. ¶¶ 22, 28. Hubbard

Decl. ¶ 10.

      Despite Plaintiffs wearing identifying clothing, officers have specifically

targeted them and other protest medics. For example:




13- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35      Filed 08/21/20    Page 22 of 53




          •   A Portland Police officer sprained Plaintiff Chris Wise’s shoulder by
              shoving him into the ground, as Wise (while wearing identifiable
              clothing) was complying with the officer’s orders to move from the area
              by walking backwards with his hands raised. Wise Decl. ¶¶ 9, 26.

          •   A Portland Police officer arrested Plaintiff Michael Martinez while he
              was standing at a medics’ station organized by students at Oregon
              Health & Science University (“OHSU”). Martinez Decl. ¶¶ 33-41.

          •   Portland Police officers targeted and arrested Plaintiff Chris Wise
              when he was the only medic among a group of other protesters. Wise
              Suppl. Decl. ¶¶ 3-5.

          •   Portland Police officers targeted and arrested Jiri Rivera when he was
              the only medic standing among a group of other protesters. Rivera
              Decl. ¶¶ 11-19.

          •   Portland Police severely maced Phoenix, giving her chemical burns in
              her throat, because she asked for permission to render aid to a prone
              member of the press who was in so much pain after police tackled him
              that he was convulsing and laying in a pool of his own vomit. 4 Shifflett
              Decl. ¶ 12. Phoenix has experienced similar incidents over the last
              couple months. Id. ¶¶ 10-11, 13.

          •   Portland Police have repeatedly beaten and shot Peyton Hubbard,
              despite the facts that Hubbard always wears identifying clothing,
              stands to the side of the protests unless someone needs assistance, and
              has not violated any police orders or committed any crimes. Hubbard
              Decl. ¶¶ 5-12; Hubbard Suppl. Decl. ¶¶ 3-14.

In each of these incidents, it was clear that the visibly identifiable protest medics

were actively rendering medical aid or standing by “on call,” ready to provide aid. It

also is clear that, at the time of these assaults, Plaintiffs posed no risk to the lives

or safety of the public or officers. And this use of force has had a clear chilling effect:

Despite their desire to continue serving as protest medics each day, Plaintiffs have

      4 Because Portland Police prevented EMTs from timely responding, the press
member lay there for around 12 minutes before an ambulance arrived to help him.
Phoenix could have offered him immediate help if the Portland Police hadn’t forcibly
prevented her from doing so. Shifflett Decl. ¶ 12.
14- MOTION FOR TEMPORARY RESTRAINING ORDER                           Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                               1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35      Filed 08/21/20   Page 23 of 53




been prevented from attending protests or have chosen to attend them less

frequently, in response to the very real possibility that they may be arrested or

seriously injured by Defendants. Guest Decl. ¶¶ 23-31; Durkee Decl. ¶¶ 29-37;

Hubbard Decl. ¶ 14; Shifflett Decl. ¶ 14.

                                  III.   ARGUMENT
      The evidence here justifies entry of a TRO to protect Plaintiffs as protest

medics. The standard for issuing a TRO is “substantially identical” to the standard

for issuing a preliminary injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush &

Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001).

      Under the traditional four-factor test for a TRO or preliminary injunction,

this Court must grant Plaintiffs’ motion if they show that (1) Plaintiffs are likely to

succeed on the merits; (2) they are likely to suffer irreparable harm in the absence

of preliminary relief; (3) the balance of equities tips in their favor; and (4) the

requested injunction is in the public interest. Goldman, Sachs & Co. v. City of Reno,

747 F.3d 733, 738 (9th Cir. 2014) (citing Winter v. Natural Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008)). Although not dispositive by itself, the first of these factors—

likelihood of success on the merits—is the “most important.” Garcia v. Google, Inc.,

786 F.3d 733, 740 (9th Cir. 2015) (en banc). But with respect to the relationship

between factors (1) and (2), in the Ninth Circuit, plaintiffs who show that the

balance of hardships tips “sharply” in their favor need only raise “serious questions”

going to the merits. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th

Cir. 2011); see also Warsoldier v. Woodford, 418 F.3d 989, 993-94 (9th Cir. 2005). In

other words, “‘the greater the relative hardship to [Plaintiffs], the less probability of

success must be shown.’” Warsoldier, 418 F.3d at 994 (quoting Walczak v. EPL

Prolong, Inc., 198 F.3d 725, 731 (9th Cir. 1999)). Here, Plaintiffs satisfy either bar.


15- MOTION FOR TEMPORARY RESTRAINING ORDER                          Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                              1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20    Page 24 of 53




      A.     Plaintiffs are likely to succeed on the merits of their First
             Amendment claim.
      The First Amendment to the U.S. Constitution “reflects a ‘profound national

commitment’ to the principle that ‘debate on public issues should be uninhibited,

robust, and wide-open.’” Boos v. Barry, 485 U.S. 312, 318 (1988) (quoting New York

Times Co. v. Sullivan, 376 U.S. 254, 270 (1964)). Government officials—here, local

law enforcement officers—may not retaliate against an individual for engaging in

constitutionally protected speech. See Hartman v. Moore, 547 U.S. 250, 256 (2006).

      To succeed on their First Amendment retaliation claims, Plaintiffs must show

that (1) they engaged in constitutionally-protected speech; (2) Defendants’ actions

would “chill a person of ordinary firmness” from continuing to engage in

constitutionally-protected speech; and (3) Plaintiffs’ engagement in protected speech

was a “substantial motivating factor” in Defendants’ conduct. O’Brien v. Welty, 818

F.3d 920, 932 (9th Cir. 2016); Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770

(9th Cir. 2006); Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d 1283, 1300 (9th

Cir. 1999). In so doing, however, Plaintiffs “need only show that the defendant[s]

‘intended to interfere’ with the plaintiff[s’] First Amendment rights and that [they]
suffered some injury as a result; the plaintiff[s are] not required to demonstrate

that [their] speech was actually suppressed or inhibited.” Ariz. Students Ass’n v.

Ariz. Bd. of Regents, 824 F.3d 858, 867 (9th Cir. 2016) (citing Mendocino, 192 F.3d

at 1300)). Here, Plaintiffs establish a high likelihood of success on the merits as to

all three elements of their First Amendment claim.

             1.     Plaintiffs engaged in constitutionally protected speech
                    while serving as volunteer protest medics.
      Plaintiffs have met the first element for establishing a First Amendment

claim—engagement in constitutionally protected speech. Specifically, under the

facts of this case, Plaintiffs have shown that, as protest medics, they exercise their

16- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35     Filed 08/21/20    Page 25 of 53




constitutional right to protest and engage in expressive conduct by providing

medical assistance to those taking part in the large and continuing demonstrations

in Portland. Plaintiffs have engaged in constitutionally protected speech as

participants in protests for Black lives. Those protests began in the wake of the

murders of George Floyd, Breonna Taylor, Ahmaud Arbery, Monika Diamond, and

countless others. Plaintiffs and protesters attend the protests to express their

support for eradicating “systemic racism, especially as it pertains to policing and

police violence.” Martinez Decl. ¶ 3; see also Wise Decl. ¶ 4; Durkee Decl. ¶ 4, 7, 10;

Guest Decl. ¶ 3, 5, 8; Paul Decl. ¶ 4, Dr. Morgans Decl. ¶ 8; Shifflett Decl. ¶ 6. Since

they started protesting in May and June 2020, Plaintiffs have fought for justice for

Black people across the United States.

      Protesting is protected speech. The “classically protected” right to protest lies

at the heart of the First Amendment, Boos, 485 U.S. at 318, and, thus, activities

“such as ‘demonstrations, protest marches, and picketing’” are forms of speech

protected under the Constitution, Black Lives Matter Seattle-King Cty. v. City of

Seattle et al., No. 2:20-cv-00887-RAJ, 2020 WL 3128299, at *2 (W.D. Wash. June 12,

2020) (quoting Collins v. Jordan, 110 F.3d 1363, 1371 (9th Cir. 1996)). The recent

protests have been passionate and emotional, as protesters nationwide seek to

radically change the way policing is conducted in our communities and country, all

while actively opposed by the very group they are attempting to challenge with

their voices. See generally City of Houston, Tex. v. Hill, 482 U.S. 451, 461 (1987)

(explaining that yelling obscenities and threats at a police officer is still protected

speech under the First Amendment).

      In addition to traditional protesting, rendering medical aid to support and

advance a protest is itself a form of constitutionally protected expression: The


17- MOTION FOR TEMPORARY RESTRAINING ORDER                          Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                              1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 26 of 53




“constitutional protection for freedom of speech ‘does not end at the spoken or

written word.’” Fort Lauderdale Food Not Bombs v. City of Fort Lauderdale, 901

F.3d 1235, 1240 (11th Cir. 2018) (quoting Texas v. Johnson, 491 U.S. 397, 404

(1989)). Certain expressive conduct constitutes a protected form of speech under the

First Amendment, “when ‘it is intended to convey a ‘particularized message’ and the

likelihood is great that the message would be so understood.’” Corales v. Bennett,

567 F.3d 554, 562 (9th Cir. 2009) (quoting Nunez v. Davis, 169 F.3d 1222, 1226 (9th

Cir. 1999)); see also Johnson, 491 U.S. at 404. Applying those principles, courts have

recognized that providing services, supplies, or support to individuals as part of a

movement for political, policy, and social change, is expressive conduct and, thus,

constitutionally protected speech. See, e.g., Fort Lauderdale Food Not Bombs, 901

F.3d at 1240-41 (ruling that a nonprofit organization’s sharing of food in visible

spaces intended to convey a particular message that collective food sharing helps to

eradicate hunger and poverty); Abay v. City of Denver, No. 20-cv-01616-RBJ, 2020

WL 3034161, at *3 (D. Colo. June 5, 2020) (finding that protesters, including protest

medics who “attempt[ed] to render treatment to injured protest[e]rs,” as part of an

“organized political protest” against police brutality, engaged in constitutionally

protected speech). 5

       5 In their original motion, Plaintiffs relied on Abay in support of their First
Amendment claims. In response, the City of Portland tried, but failed, to
distinguish that case from the facts here. In Abay, the plaintiffs included a protest
medic and similarly-situated individuals who sought to participate in organized
political protests against police brutality in Denver, Colorado. 2020 WL 3034161, at
**1, 3. The plaintiffs alleged that the Denver Police “specifically targeted medics
wearing red crosses attempting to provide care and treatment to those injured by
the Police’s wanton use of force . . . [including] while [medics] attempt to administer
care to people prone on the ground.” Compl. ¶¶ 32-33, Abay, 2020 WL 3034161. The
court did not, however, hold that the protest medics’ conduct was protected only
because it occurred in the context of the larger demonstration, as argued by the
City. Rather, after acknowledging that the plaintiff medics participated in the
protests as part of an “attempt to render treatment to injured protest[e]rs,” the
18- MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20    Page 27 of 53




      Although an undeniably clear message is sufficient to establish First

Amendment protections, the Supreme Court has clarified that a “narrow, succinctly

articulable message is not a condition of constitutional protection” for expressive

conduct, because such a narrow conception would prevent the First Amendment

from “reach[ing] the unquestionably shielded painting of Jackson Pollack, music of

Arnold Schoenberg, or Jabberwocky verse of Lewis Carroll.” Hurley v. Irish-Am.

Gay, Lesbian & Bisexual Grp., 515 U.S. 556, 569 (1995) (citing Spence v.

Washington, 418 U.S. 405, 411 (1974)). Thus, the appropriate question is “whether

the reasonable person would interpret [conduct] as some sort of message, not

whether an observer would necessarily infer a specific message.” Holloman ex rel.

Holloman v. Harland, 370 F.3d 1252, 1270 (11th Cir. 2004) (emphasis in original)

(citing Hurley, 515 U.S. at 569). Indeed, “[i]f explanatory speech is necessary to

explain the conduct, then that is strong evidence that the conduct at issue is not so

inherently expressive that it warrants protection.” Rumsfeld v. Forum for Academic

& Inst. Rights, Inc., 547 U.S. 47, 66 (2006).

      In furtherance of their expression, Plaintiffs render medical aid to support

and advance the voices of the other protesters. They engage in expressive conduct

protected under the First Amendment by lending medical services, supplies, and

treatment to other protesters in order to “send a message [ ] that protesters have a

right to protest safely and without fear of police violence.” Martinez Decl. ¶ 19; see

Wise Decl. ¶ 6 (“I serve as a medic to further the protests themselves, including the

overall purpose and message of the protests”); Durkee Decl. ¶ 7 (“I decided to get

involved in the Portland protests as a medic for the protesters, not just because I


court ruled that the medics’ activities—as well as those of other protesters
participating in different capacities—were protected under the First Amendment.
Abay, 2020 WL 3034161, at *3.
19- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
        Case 3:20-cv-01193-IM      Document 35      Filed 08/21/20    Page 28 of 53




feel strongly that systemic racism exists and leads to police brutality against Black

people, but because I knew that my medical training could assist both the protesters

and the larger movement”); Guest Decl. ¶ 5 (“I was concerned that the protesters in

Portland were very unprepared to treat the types of injuries that the police were

inflicting on them . . . . [so] I decided to get involved . . . as a medic for the protesters

. . . because I knew that my medical training could assist both the protesters and

the larger movement”); Shifflett Decl. ¶ (“By serving as a protest medic, I hope to

send a message to protesters and law-enforcement officers that people should be

able to keep showing up and exercising their rights without fear of physical harm,

knowing that medical aid will be readily available to them.”)

       Plaintiffs are engaging in constitutionally protected speech because, as

protest medics, they intend to convey “a particularized message.” Corales, 567 F.3d

at 562. Plaintiffs began organizing as protest medics “to take a tangible stand

against the nightly police brutality [they] witness and experience” in Portland.

Martinez Decl. ¶ 19; see Shifflett Decl. ¶ 6 (“I serve as a protest medic because I

believe that people should be able to exercise their First Amendment right to

peaceably assemble and to speak freely—even when criticizing their own

government—and to not be subject to state-sponsored violence when doing so.

Additionally, I believe that Black Lives Matter and that police brutality is

horrific.”). In particular, Plaintiffs serve as protest medics “to send a message that

protesters have a right to protest safely [] without fear of violence” and to “make

sure victims have access to care and suffer as little harm as possible.” Martinez

Decl. ¶ 19; Shifflett Decl. ¶ 6. They know that their “medical training [can] assist

both the protesters and the larger movement” for Black lives. Durkee Decl. ¶ 7.

Plaintiffs have witnessed Portland Police unleash “tear gas, pepper spray, and other


20- MOTION FOR TEMPORARY RESTRAINING ORDER                            Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                                1120 N.W. Couch Street, 10th Floor
                                                                    Portland, OR 97209-4128
                                                                      Phone: 503.727.2000
                                                                       Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35    Filed 08/21/20   Page 29 of 53




police violence” on protesters and it is their understanding that Portland Police

sometimes are even “instructing ambulances not to enter [] protest area[s].”

Martinez Decl. ¶ 20; Dr. Morgans Decl. ¶ 20. Thus, they espouse the political belief

that—in lieu of trusting law enforcement officials to ensure the safety of protesters

exercising their First Amendment rights—they must establish and maintain a

community to aid, replenish, and support protesters themselves. Martinez Decl. ¶

19; Durkee Decl. ¶ 7; Wise ¶ 6. As protest medics, they do this in part by:

         •   Providing direct care to protesters and support to other medics who
             care for and treat protesters, Wise Decl. ¶¶ 12-17, Martinez Decl. ¶¶
             26, 30; Durkee Decl. ¶¶ 10-11;

         •   Carrying and distributing to protesters medical supplies, such as
             gauze, bandages, antibiotic ointments, tape, ear plugs, and over-the-
             counter pain medications, Martinez Decl. ¶ 23, Wise Decl. ¶ 9, Dr.
             Morgans Decl. ¶ 11; Durkee Decl. ¶ 13; Guest Decl. ¶ 10;

         •   “[C]arr[ying] backpacks and distribut[ing] food and water to
             protesters,” Martinez Decl. ¶ 22; Durkee Decl. ¶ 13; Guest Decl. ¶ 10;

         •   Establishing a “medics’ station” in Chapman Square in downtown
             Portland “under a tent [clearly] marked with a medic symbol and other
             first aid signs,” Martinez Decl. ¶ 22, Dr. Morgans Decl. ¶ 14;

         •   Offering protesters “wipes and saline solution or other eye wash to
             help rinse peoples’ eyes following a tear gas attack,” Martinez Decl. ¶
             23;

         •   Offering protesters “personal protective equipment such as masks,
             gloves, and hand sanitizer” to ensure protesters can “observe
             recommended safety measures” during the COVID-19 pandemic,
             Martinez Decl. ¶ 23; and

         •   Attempting to “deescalate situations that could or have turned violent”
             and “diffuse tensions,” including when an automobile driver plowed
             their car through a group of protesters and fired gunshots, Wise Decl.
             ¶¶ 18, 26; see also Durkee Decl. ¶ 10 (keeping morale high).



21- MOTION FOR TEMPORARY RESTRAINING ORDER                       Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                           1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35      Filed 08/21/20   Page 30 of 53




       Further, the context of and circumstances surrounding Plaintiffs’

participation in the protests clearly establish that a reasonable person would

interpret their activities as protest medics as intended to convey some

particularized message. See Fort Lauderdale Food Not Bombs, 901 F.3d at 1241

(“[T]he circumstances surrounding an event help set the dividing line between

activity that is sufficiently expressive and similar activity that is not.”). 6 The context

of Plaintiffs’ participation as medics is clear. Night after night, police brutality and

violence against protesters in downtown Portland is on full display for all of the city,

Oregon, the nation, and the world to see—on social media, the local news, in

newspapers, and for some Portland residents who live near these protests, right

outside of their windows. Furthermore, as Plaintiffs have stated—and quite

significantly, the City of Portland has not contested—ambulances and medical first

responders often do not have access to or decline to come to protest sites to treat

injured protesters, before, during, or after the Portland Police issue allegedly

“lawful” dispersal orders. See, e.g., Wise Decl. ¶ 15 (describing “ambulances and

first responders unwilling to come to [protesters]”); Shifflett Decl. ¶ 12 (explaining

that it can take anywhere from 15-20 minutes, generally, when police call for an

ambulance).

       Surrounding circumstances make Plaintiffs’ participation clear, as well.

Plaintiffs’ message at the protests is one that is particularized and specific to

protest medics, as a discrete category of individuals attending the protests.

       6 See also Hurley, 515 U.S. at 568 (using context to differentiate “marchers
[in a parade] who are making some sort of collective point” from “bystanders along
the way”); United States v. Grace, 461 U.S. 171, 176 (1983) (using context and
surrounding circumstances to differentiate walking from “peaceful picketing and
leafletting”); Brown v. Louisiana, 383 U.S. 131, 141-42 (1966) (using context and
surrounding circumstances to distinguish between Black Americans playing a game
and conducting a sit-in at a library to protest segregation).
22- MOTION FOR TEMPORARY RESTRAINING ORDER                          Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                              1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35    Filed 08/21/20   Page 31 of 53




Plaintiffs have clearly established themselves as medics within a community that

attends the protests to aid and support protesters, and protesters recognize them as

such. See Paul Decl. ¶ 11. Medics stations like the one Martinez attended are

stocked with medical supplies like gauze and bandages and are clearly marked with

indicia that they are there to render first aid. Martinez Decl. ¶ 22. Plaintiffs and

other protest medics wear clearly-identifiable clothing, equipment, and insignia as

they traverse demonstrations across Portland to care for protesters. Guest Decl. ¶ 7;

Durkee Decl. 10; Wise Decl. ¶ 9; Shifflett Decl. ¶ 7. Protest medics have been an

unmistakable presence at protests each night, verbally identifying themselves as

medics, carrying medical supplies and rendering care and treatment to protesters

injured by tear gas, pepper spray, rubber bullets, and other chemical irritants and

munitions deployed by law enforcement officials. See Wise Decl. ¶¶ 9, 13-17; Guest

Decl. ¶¶ 11-12; Shifflett Decl. ¶ 12.

      The context of Plaintiffs’ activities as protest medics and surrounding

circumstances should lead any reasonable observer—and certainly a Portland Police

officer, who is presumably trained and required to contextualize situations and

observe their surroundings—to understand that Plaintiffs seek to convey a

particularized message by participating as protest medics. Further, the context and

surrounding circumstances establish that the likelihood is great that this message

would be understood. Therefore, Plaintiffs have established the likelihood of success

on the merits that they engaged in constitutionally-protected expressive conduct as

protest medics.




23- MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35    Filed 08/21/20    Page 32 of 53




             2.      Defendants’ actions would chill a person of ordinary
                     firmness from continuing to engage in constitutionally
                     protected speech.
      Plaintiffs also establish a likelihood of success on the merits as to the second

element of their First Amendment retaliation claim—that Defendants’ actions

would chill a person of ordinary firmness—because (as should come to no one’s

surprise) physical violence and deployment of chemical irritants and munitions by

law enforcement would chill a person of ordinary firmness from continuing to

participate in protests as medics. “‘Ordinary firmness’ is an objective standard that

will not ‘allow a defendant to escape liability for a First Amendment violation

merely because an unusually determined plaintiff persists in [their] protected

activity.’” Black Lives Matter-Seattle, 2020 WL 3128299, at *3 (quoting Mendocino,

192 F.3d at 1300). Here, although Plaintiffs have continued, and will continue, to

serve as protest medics, under the applicable objective standard, the Portland

Police’s continuous targeting of protest medics almost certainly would chill any

medic of ordinary firmness from participating in the protests.

      This Court and others have repeatedly confirmed that what Plaintiffs endure

nightly from Defendants would chill the First Amendment rights of a person of
ordinary firmness:

         •   A police officer’s deployment of pepper spray caused a protester severe
             anxiety, and thus would chill the protester’s rights, Drozd v. McDaniel,
             No. 3:17-cv-556-JR, 2019 WL 8757218, at *5 (D. Or. Dec. 19, 2019);

         •   Law enforcement officials’ use of “crowd control weapons” like tear gas
             and pepper spray would chill person of ordinary firmness from
             protesting, Black Lives Matter-Seattle, 2020 WL 3128299, at *3;

         •   A police force’s use of “physical weapons and chemical agents” against
             protesters would chill speech by creating in demonstrators a
             “legitimate and credible fear of police retaliation,” Abay, 2020 WL
             3034161, at *3; and

24- MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35     Filed 08/21/20    Page 33 of 53




          •   A police officer’s deployment of tear gas would chill a person of
              ordinary firmness from engaging in protected activities under the First
              Amendment, Quraishi v. St. Charles Cty., Mo., No. 4:16-CV-1320 NAB,
              2019 WL 2423321, at *6 (E.D. Mo. June 10, 2019).

      Because of the chilling effect that an indiscriminate use of force presents,

“courts have held that the proper response to potential and actual violence is for the

government to ensure an adequate police presence, and to arrest those who actually

engage in [violent] conduct, rather than to suppress legitimate First Amendment

conduct as a prophylactic measure.” Collins v. Jordan, 110 F.3d at 1372 (citing Cox

v. Louisiana, 379 U.S. 536, 551 (1965); Kunz v. New York, 340 U.S. 294-95 (1951)).

The Portland Police have repeatedly done just the opposite.

      The Portland Police have unquestionably engaged in conduct that would chill

a person of ordinary firmness from continuing to participate in protests as medics.

As in the cases cited above, the Portland Police have deployed tear gas, pepper

spray, and other chemical irritants directly on Plaintiffs at close range. Martinez

Decl. ¶ 12; Wise Decl. ¶ 28; Dr. Morgans Decl. ¶¶ 3-4; Shifflett Decl. ¶ 12. These

irritants are deeply invasive and painful, causing the eyes, nose, and (sometimes)

even the skin to burn and swell. 7 Protest medics exposed to these irritants find it

hard to breathe, feel burning or pain in their chest and lungs, and experience

difficulty seeing, see id., as was the case for Plaintiffs. Martinez Decl. ¶ 9; Wise

Decl. ¶ 25; Guest Decl. ¶ 13; Shifflett Decl. ¶ 12; Durkee Decl. ¶ 12, 18, 34 (“We

decided not to attend the protest because we wanted more protective gear before

going out”). Those internal biological reactions alone prevent Plaintiffs from

performing their work as protest medics.

       7 See Ctrs. for Disease Control & Prevention, Facts About Riot Control Agents
(Apr. 4, 2018),
https://emergency.cdc.gov/agent/riotcontrol/factsheet.asp#:~:text=Riot%20control%2
0agents%20(sometimes%20referred,to%20be%20riot%20control%20agents.
25- MOTION FOR TEMPORARY RESTRAINING ORDER                          Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                              1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35      Filed 08/21/20   Page 34 of 53




      Defendants also have deployed munitions—such as rubber bullets and flash

bangs—directly against protest medics, sometimes while they were rendering care

and treatment to protesters and bystanders. Wise Decl. ¶¶ 22, 28. Especially when

deployed in close contact, these munitions bruise and even puncture the skin,

fracture bones, and cause blindness. The Portland Police have repeatedly attacked,

beaten, clubbed, and harassed Plaintiffs and other protest medics. See Wise Decl.

¶¶ 22, 24-26, 28-30; Shifflett Decl. ¶ 12. This conduct has caused grave, physical

injuries. See Wise Decl. ¶¶ 22-23 (“[A] Portland police officer shot me in the shin

with a rubber bullet . . . penetrat[ing] my skin and expos[ing] my shin bone . . .

[and] [m]y wound later became infected . . . [that] still has not closed, let alone

healed”); Shifflett Decl. ¶¶ 10-14 (“(“PPB officers pushed me and hit me with their

batons multiple times . . . . result[ing] in multiple bruises on my body . . . . [and

shortly thereafter] sprayed me directly in the face with mace from only a couple feet

away . . . . [which] leaked through my mask filter, causing me great physical pain,

chemical burns in my throat, and breathing problems”). Those injuries have forced

protest medics to stay home and heal, instead of continuing to serve as protest

medics (as they desire to do). Wise Decl. ¶ 27; Hubbard Decl. ¶¶ 14; Shifflett Decl. ¶

14. Furthermore, witnessing Defendants’ use of chemical irritants, munitions, and

long-range acoustic devices commonly deployed by the United States Armed Forces

against enemy combatants in foreign wars, against Americans on domestic soil, has

caused lasting physical and emotional trauma for protest medics. See Durkee Decl.

¶ 19 (“The indiscriminate brutality of the police and federal agents—especially the

shooting of [protester] Donavan La Bella [by law enforcement]—has had a

significant negative impact on my ability to continue to serve as a medic . . . I could

possibly lose my life”). For those reasons, Plaintiffs have established a high


26- MOTION FOR TEMPORARY RESTRAINING ORDER                          Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                              1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35     Filed 08/21/20   Page 35 of 53




likelihood that Defendants’ actions would chill a person of ordinary firmness from

continuing to engage in constitutionally protected speech.

             3.     Plaintiffs’ protected activities were a substantial
                    motivating factor in Defendants’ conduct.
      Plaintiffs also establish a high likelihood of the existence of the third and

final element of their First Amendment retaliation claim—that their protected

activities were a substantial and motivating factor in the Portland Police’s conduct.

This element requires a “nexus between [Defendants’] actions and an intent to chill

speech.” Cantu v. City of Portland, No. 3:19-cv-01606-SB, 2020 WL 295972, at *7 (D.

Or. June 3, 2020) (quoting Ariz. Students Ass’n, 824 F.3d at 867). Plaintiffs may

establish that element through either direct or circumstantial evidence: “The use of

indiscriminate weapons against all protesters—not just [] violent ones—supports

the inference that [law enforcement officials’] actions were substantially motivated

by Plaintiffs’ protected First Amendment activity.” Black Lives Matter-Seattle, 2020

WL 3128299, at *4; Ulrich v. City & Cty. of San Francisco, 308 F.3d 968, 979 (9th

Cir. 2002) (citing Allen v. Iranon, 283 F.3d 1070, 1074 (9th Cir. 2002)).

      Here, because (1) Plaintiffs consistently wore distinctive and visible markings

identifying them as medics, (2) did nothing to threaten the safety of the public or

police, and (3) despite those facts, the Portland Police nonetheless specifically

targeted Plaintiffs for violence, the Court may infer that the Portland Police did so

with an intent to prevent Plaintiffs from expressing themselves as protest medics.

See Index Newspapers, 2020 WL 4220820, at *6 (holding that the plaintiffs

established a sufficient nexus and showing to grant a restraining order because

they (1) “were identifiable as press,” (2) were not engaging in any threatening

activity, and (3) “yet were subject to violence by federal agents”).



27- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35     Filed 08/21/20   Page 36 of 53




      Plaintiffs wear clothing with markings clearly identifying them as providing

medical aid and “yet [are] subject to violence” by the Portland Police. Id. From that,

it is reasonable to infer that Plaintiffs’ message of opposing police brutality in a

tangible way is a substantial and motivating factor in the excessive and

indiscriminate use of force. Plaintiffs have engaged in protests that specifically seek

to eradicate police brutality and fundamentally transform the role that law

enforcement plays in our society, and they have chosen to express their views

through their particular service. Durkee Decl. ¶ 3; Guest Decl. ¶¶ 3-4; Wise Decl. ¶

4-6; Shifflett Decl. ¶ 6; Rivera Decl. ¶¶ 6, 8. That message, if successful, is one that

ultimately will have a negative impact on the authority and power that Defendants

wield. Given that Plaintiffs are clearly identified, have not engaged in any

threatening behavior, and that Defendants have used direct force to suppress the

speed at which Plaintiffs perform their medical services or Plaintiffs’ ability to

render aid altogether, it is reasonable to infer that Defendants sought, and seek, to

suppress Plaintiffs’ particularized form of speech. Defendants acts to target

Plaintiffs as they assist others and to prevent them from rendering aid in the first

place leads to but one conclusion: Plaintiffs’ protected activities were a substantial

motivating factor in Defendants’ conduct.

      The Portland Police’s rationale for why its officers shot, fired at, beat, and

injured clearly-marked and clearly-identifiable protest medics—the overall chaotic

environment of the Portland protests—does not at all defeat Plaintiffs’ claims that

the Portland Police unconstitutionally targeted them for violence. That is for two

reasons. First, in making that argument, the Portland Police have

mischaracterized the exact nature of Plaintiffs’ theories. Although Plaintiffs do rely

on important contextual evidence showing that the Portland Police indiscriminately


28- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20    Page 37 of 53




use tactics such as kettling and the broad dispersal of tear gas on the entire

Portland protests, that is not the crux of their claims. Instead, as in this motion for

TRO, Plaintiffs’ gravest concern is the harm caused to them and other protest

medics (not protesters generally) by the Portland Police’s “direct targeting” of

medics: i.e., the use of force directly targeted at a protest medic; such as, macing a

clearly identified protest medic in the face from a few feet away when they are

providing or attempting to provide medical care; Wise Decl. ¶ 25; Martinez Decl. ¶

28; Shifflett Decl. ¶ 12; aiming a gun directly at, shooting, and then laughing at a

clearly identified protest medic who is standing to the side of the protests waiting to

help someone; Hubbard Decl. ¶¶ 5-12; beating a clearly identified protest medic

with batons, while they are screaming to help another injured protester; Hubbard

Suppl. Decl. ¶ 6. And the overall chaotic environment of a protest has little to no

bearing on those decisions by the Portland Police to identify the medics out of a

crowd of protesters and specifically target them for violence.

      Second, under the U.S. Constitution and its own internal agency directives,

the Portland Police have an obligation to distinguish and detain only criminal and

violent actors in a protest, but not others who serve important functions while

caught in the crossfire of that violence. Contrary to the Portland Police’s assertions,

the U.S. Constitution does not somehow allow law enforcement officers to fire

directly or indiscriminately at people (such as Plaintiffs) peacefully exercising their

constitutional rights and then blame the damage to those individuals on a few other

actors who actually engaged in violent behavior. See Don’t Shoot Portland, 2020 WL

3078329 at *3 (holding that the Portland Police could not rely on the chaotic

environment of protests to justify their excessive force under the Fourth

Amendment, so long as the individual Plaintiffs did not actually pose a safety or


29- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35    Filed 08/21/20   Page 38 of 53




criminal risk). Constitutional uses of force may result in unintended consequences,

but the Portland Police’s targeting of clearly marked medics and subjecting them to

violent force can hardly be characterized as unintended. See, e.g., Wise Decl. ¶ 25

(being bear maced by a PPB officer from a distance of six to eight feet away, risking

permanent, severe damage to Wise’s eyes); Shifflett Decl. ¶ 12 (describing being

maced directly in the face from a few feet away); Hubbard Suppl. Decl. ¶ 6

(describing being beaten by multiple officers while on the ground). Similarly, the

Portland Police’s own internal directives require officers to distinguish between

actors while responding to demonstrations and protests. Under PPB Directive

0635.10, a police officer’s “response should be commensurate to overall crowd

behavior, and members should differentiate between groups or individuals who are

engaging in criminal behavior or otherwise posing a threat to the safety of others

and those in the crowd who are lawfully demonstrating.” Therefore, the fact that

these events took place in a generally chaotic environment does not make otherwise

targeted unconstitutionally violent behavior suddenly constitutional.

      B.     Plaintiffs also are likely to succeed on the merits of their
             Fourth Amendment claim.
      The Fourth Amendment protects the “right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. Here, Plaintiffs are likely to succeed on the merits

of their claims that the Portland Police violated the Fourth Amendment by using

excessive force against Plaintiffs and by unlawfully seizing their medical

equipment.




30- MOTION FOR TEMPORARY RESTRAINING ORDER                       Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                           1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20    Page 39 of 53




             1.     The Portland Police have used, and continue to use,
                    excessive force against Plaintiffs.
      Plaintiffs have established a high likelihood that the Portland Police used

excessive force against them, in violation of the Fourth Amendment. A seizure

occurs when an “officer by means of physical force or show of authority terminates

or restrains [a person’s] freedom of movement through means intentionally

applied.” Nelson v. City of Davis, 685 F.3d 867, 875 (9th Cir. 2012) (quoting

Brendlin v. California, 551 U.S. 249, 254 (2007). And, a law enforcement officer’s

use of force is excessive and violates the Fourth Amendment when it was

“objectively unreasonable in light of the facts and circumstances confronting the

officer.” Graham v. Connor, 490 U.S. 386, 397 (1989). To determine whether use of

force was unreasonable, courts balance “the nature and quality of the intrusion on

the individual’s Fourth Amendment interests” against the “countervailing

governmental interests at stake.” Id. at 396. “The force which was applied must be

balanced against the need for that force; it is the need for force which is at the heart

of the consideration” of the reasonableness inquiry. Alexander v. City & Cty. of San

Francisco, 29 F.3d 1355, 1367 (9th Cir. 1994) (emphasis in original). In this case,
the Portland Police’s seizures through use of force against Plaintiffs was not

objectively reasonable.

                    a.     Plaintiffs were seized under the Fourth
                           Amendment.
      The Portland Police have continuously “seized” Plaintiffs under the Fourth

Amendment by using force to terminate their movements. Under the Fourth
Amendment, an officer’s intent to specifically target an individual is irrelevant; so

long as the use of force that terminates an individual’s movement is intentional, a

seizure occurs even where there is “an absence of concern regarding the ultimate

recipient of the government’s use of force.” Nelson, 685 F.3d at 876. The Portland

31- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 40 of 53




Police not only terminate protest medics’, including Plaintiffs’, movements by

shooting them with tear gas, rubber bullets, and stun grenades, and beating them

with batons, see Martinez Decl. ¶ 32-40; Wise Decl. ¶ 22, 24-26, 28-30; Hubbard

Decl. ¶¶ 7-8, 10; Hubbard Suppl. Decl. ¶ 6; Shifflett Decl. ¶ 12, but they also target

protest medics both as individuals and as members of a crowd, Wise Decl. ¶¶ 21-28,

30; Hubbard Suppl. Decl. ¶¶ 5; Rivera Decl. ¶ 15; Shifflett Decl. ¶ 8. Because the

officers intentionally targeted and used force against Plaintiffs, inhibiting their

movement, Plaintiffs were seized.

                    b.     The Portland Police use excessive force against
                           Plaintiffs.
      The Portland Police violated Plaintiffs’ Fourth Amendment rights by effecting

a seizure (as described above) through the use of excessive force. The Ninth Circuit

has held that the use of only pepper spray is a serious intrusion into an individual’s

Fourth Amendment rights, “due to the immediacy and ‘uncontrollable nature’ of the

pain involved.” Nelson, 685 F.3d at 878 (citations omitted); see U.S. v. Neill, 166

F.3d 943, 949 (9th Cir. 1998) (holding that pepper spray is dangerous weapon

“capable of inflicting death or serious bodily injury”). Accordingly, deploying

chemical irritants such as pepper spray to disperse protesters can constitute

unreasonable, excessive force where it is “unnecessary to subdue, remove, or arrest

the protestors,” even if the protesters have failed to heed a police warning. Young v.

Cty. of L.A., 655 F.3d 1156, 1167 (9th Cir. 2011) (citation omitted).

      The Portland Police have injured Plaintiffs and other protest medics with

chemical irritants and impact munitions, which inflicted immediate and

uncontrollable pain. As Plaintiffs and other protest medics cared for wounded

protesters, officers temporarily blinded them with tear gas and bear mace and shot

rubber bullets that cut through their skin. Wise Decl. ¶¶ 22-30; Shifflett Decl. ¶ 12.

32- MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
          Case 3:20-cv-01193-IM   Document 35    Filed 08/21/20   Page 41 of 53




When protest medics hung back, and asked officers if they could provide medical

care, officers responded by macing them and shoving them with riot batons.

Shifflett Decl. ¶ 10-12. When protest medics did not disperse fast enough, they were

singled out from the crowd and tackled or violently arrested. Wise Decl. ¶¶ 22, 24-

28; Wise Suppl. Decl. ¶¶ 4-6; Martinez Decl. ¶¶ 37-40; Hubbard Suppl. Decl. ¶¶ 5-6;

Rivera Decl. ¶¶ 15-18.

      As a result of this police brutality, Plaintiff Wise suffered a sprained shoulder

and was forced to take medical leave from work; Shifflett suffered chemical burns to

her throat and had trouble eating; and several protest medics have been otherwise

bruised and battered. Wise Decl. ¶¶ 26-27; Shifflett Decl. ¶ 12; Hubbard Decl. ¶¶ 7-

8, Guest Decl. ¶ 15; Durkee Decl. ¶ 20. The Portland Police’s actions and the

resulting injuries have caused Plaintiffs “immediate” and “uncontrollable” pain.

Thus, consistent with Nelson, the Portland Police repeatedly have used excessive

force on Plaintiffs, contravening the guarantees of Plaintiffs’ Fourth Amendment

rights.

                     c.    The use of force against Plaintiffs was not justified.
      Plaintiffs should prevail on their Fourth Amendment claims because the

Portland Police had no valid justification for reacting with such extreme displays of

force. In assessing the need for force against an individual, the Ninth Circuit

considers factors such as “the severity of the crime at issue, whether the suspect

poses an immediate threat to the safety of the officers, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Hopkins v. Andaya, 958

F.2d 881, 885 (9th Cir. 1992) (per curiam) (quoting Graham, 490 U.S. at 396). Not

one of these factors is even implicated, let alone met.




33- MOTION FOR TEMPORARY RESTRAINING ORDER                       Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                           1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
        Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20    Page 42 of 53




       The existence and, thus, severity of any crimes committed by Plaintiffs was

nil. Where individuals are not engaged in “serious criminal behavior,” that

“significantly reduce[s] the governmental interest involved” in the use of force

against them. Nelson, 685 F.3d at 880. This holds true even where the use of force

takes place under circumstances of “general disorder,” because the relevant inquiry

is whether the targeted individual had engaged in criminal activity. Id. at 883.

Thus, even if others in the immediate areas are engaging in criminal activity but

the actual plaintiffs are not, then using force against the plaintiffs is not justified

under the Fourth Amendment. See Don’t Shoot Portland, 2020 WL 3078329 at *3

(granting a TRO on Fourth Amendment grounds because, even though others at the

Portland Protests were engaged in criminal activity, “there is no dispute that

Plaintiffs engaged only in peaceful and non-destructive protest.” (Emphasis in

original.)).

       Here, Plaintiffs and protest medics did not engage in any criminal activity.

Instead, they actually attempted to de-escalate activities that would lead to further

police agitation. Wise Decl. ¶¶ 18, 26; Guest Decl. ¶¶ 14, 17, 19; Durkee Decl. ¶¶ 10,

24; Rivera Decl. ¶ 11. Therefore, under the first factor, the Portland Police’s use of

force on protest medics is not justified.

       Regarding the second factor, Plaintiffs did not pose any immediate threat to

officer safety. Law enforcement officers may not justify use of force against an

individual who does not pose an immediate threat to officers’ safety merely

because of the underlying “tumultuous circumstances.” Nelson, 685 F.3d at 881. As

just explained, Plaintiffs and protest medics did not pose a threat to anyone’s safety,

and were subjected to violence even while retreating or attempting to leave the

protest altogether. Durkee Decl. ¶¶ 14, 24 (describing need to walk backward so


34- MOTION FOR TEMPORARY RESTRAINING ORDER                          Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                              1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
         Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20    Page 43 of 53




that officers do not strike with batons with backs turned); Guest Decl. ¶¶ 11, 19

(same); Hubbard Decl. ¶ 8; Shifflett Decl. ¶¶ 7-13. In fact, quite the opposite is true:

as protest medics, they were working to ensure and increase public safety. Therefore,

Defendants’ use of force against Plaintiffs was not justified by any threat to officers’

public safety.

         Third and finally, Plaintiffs did not resist or attempt to evade any valid

arrest. Where an officer orders a crowd to disperse, a failure to comply immediately

does not amount to actively resisting arrest, but “only rise[s] to the level of passive

resistance,” which “neither rises to the level of active resistance nor justifies the

application of a non-trivial amount of force.” Nelson, 685 F. 3d at 881; see also

Headwaters Forest Def. v. Cty. Of Humboldt, 276 F.3d 1125, 1130 (9th Cir. 2002)

(protesters that remained seated in a congressman’s office despite officers’ orders to

disperse had not actively resisted). To the extent that Plaintiffs may not have

complied immediately with an officer’s order to disperse because they were packing

up their medical supplies or attempting to render aid to an injured protester,

that does not rise to the level of active resistance that would justify the application

of a non-trivial amount of force, particularly when they did not resist arrest. Wise

Suppl. Decl. ¶¶ 4-6; Martinez Decl. ¶ 39; Hubbard Suppl. Decl. ¶ 6; Rivera Decl. ¶¶

17-18.

         As Plaintiffs were not engaged in any criminal behavior, creating a threat to

officers’ safety, or actively resisting arrest, it was not reasonable for officers to use

any force against them, much less the chemical irritants, rubber bullets, and

physical force that officers wrought upon them. Plaintiffs have therefore shown that

they will likely succeed on the merits of their Fourth Amendment excessive force

claim.


35- MOTION FOR TEMPORARY RESTRAINING ORDER                           Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                               1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 44 of 53




             2.     Plaintiffs are likely to establish that law enforcement
                    officers unlawfully seized their property in violation of
                    the Fourth Amendment.
      The Portland Police also unlawfully seized Plaintiffs’ medical equipment and

materials. “Seizure of property occurs when there is some meaningful interference

with an individual’s possessory interests in that property.” U.S. v. Jacobsen, 466

U.S. 109, 113 (1984). Such interference violates the Fourth Amendment when it is

unreasonable. With limited exceptions, “[a] seizure conducted without a warrant

is per se unreasonable under the Fourth Amendment.” U.S. v. Hawkins, 249 F.3d

867, 872 (9th Cir. 2001) (quoting Minn. v. Dickerson, 508 U.S. 366, 372

(1993)). Further, seizure of property without a warrant is reasonable only when

“there is probable cause to associate the property with criminal activity.” Soldal v.

Cook Cty., Ill., 506 U.S. 56, 69 (1992). Whether probable cause exists depends on the

totality of the circumstances within an officer’s knowledge. Illinois v. Gates, 462

U.S. 213, 230-31 (1983).

      Here, law enforcement officers violated the Fourth Amendment by

unreasonably seizing Plaintiffs’ medical supplies and medics’ station materials. For

example, to provide protesters with medical assistance, Plaintiff Martinez, with the
OHSU for Black Lives Matter group, had set up a medics’ station for several days at

the protests with a table, tent, and banner that prominently displayed medic

symbols, first aid signs, and the logo for OHSU. Martinez Decl. ¶ 22; Dr. Morgans

Decl. ¶ 14. Protest medics and community members brought medical supplies to the

medics’ station, including wipes and saline solution to rinse protesters’ eyes after a
tear gas attack, gauze and bandages, and personal protective equipment to help

protesters observe public health measures, such as masks, gloves, and a hand

sanitizer. Martinez Decl. ¶¶ 23-24. On June 13, 2020, law enforcement officers

confiscated from the OHSU for Black Lives Matter group’s table, tent, banner, and

36- MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20    Page 45 of 53




medical supplies and did not return those items. Martinez Decl. ¶ 41; Dr. Morgans

Decl. ¶¶ 14-16; see also Shifflett Decl. ¶ 11 (describing an incident where the

Portland Police “dumped [Shifflett’s] medical-supply bag into the street” before

physically detaining her). They managed to recover their table and some medical

supplies from the Portland Police’s outgoing trash, but have not yet received their

tent, banner, or the remainder of their medical supplies. Martinez Decl. ¶ 41; Dr.

Morgans Decl. ¶ 16. While OHSU owns some of this property, such as the banner,

Plaintiff Martinez’s possessory interest in the property is sufficient for him to have

suffered an injury when the property was seized. Jacobsen, 466 U.S. at 113

(defining “seizure” as the interference with an individual’s possessory, not

ownership, interests).

      The officers had no plausible reason to associate the medical supplies and

medics’ table materials with criminal activity, let alone one sufficient to provide

probable cause. The medic symbols, first-aid signs, and the logo for OHSU made

clear that the table, banner, and tent were part of a medics’ table to promote public

health and safety. The supplies were also plainly items for medical assistance.

Further, the OHSU group had established and maintained the medics’ station at

the protests for several days, without causing any concern of criminal activity.

Thus, per the totality of the circumstances within the officers’ knowledge, the

medical supplies and medics’ table materials were not associated with criminal

activity, but with public safety and health instead. The officers’ seizure of the

medical supplies and medics’ table materials was therefore unreasonable.

      As such, Plaintiffs have clearly established a likelihood of success on the

merits that law enforcement officers violated the Fourth Amendment by unlawfully

seizing Plaintiffs’ property.


37- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35      Filed 08/21/20   Page 46 of 53




             3.     Defendants continue to violate Plaintiffs’ Fourth
                    Amendment rights.
      The Portland Police have shown no sign of refraining from using excessive

force and unlawfully arresting protest medics. Martinez Decl. ¶ 33-40; Wise Decl. ¶

22-28; Wise Suppl. Decl. ¶¶ 4-6; Hubbard Suppl. Decl. ¶¶ 3-15; Shifflett Decl. ¶¶ 9-

13; Rivera Decl. ¶ 11-18. Nearly every day that protest medics have participated in

the protests, Portland Police have beat them, shot them with bullets, or sprayed

them with chemical irritants. As a result, protest medics reasonably fear that the

Portland Police will continue to target them with excessive force for rendering

medical assistance to protesters. Durkee Decl. ¶ 31 (Defendants’ “objective appears

to be to inflict so much pain on the protesters, and those trying to medically provide

for the protesters, that the protesters and medics like myself forget that we have a

right to peacefully protest or forgo that right in favor of safety”); see Hubbard Decl.

¶ 14 (“I have had to stay home on some nights due to injuries I have suffered”);

Guest Decl. ¶ 26 (noticing dwindling number of protest medics); Shifflett Decl. ¶ 14

(“Because I fear for my physical and emotional safety, I will continue to serve as a

protest medic, but I am sure that doing so will result in additional physical harm to
me and my fellow protest medics.”).

      Defendants’ ongoing violation of the Fourth Amendment has chilled

Plaintiffs’ efforts at providing medical aid. Martinez Suppl. Decl. ¶¶ 4-6 (“I have

had to take a significant amount of time off from serving as a medic at the

protests.”); Wise Dec. ¶¶ 32-33 (“I am afraid that continued aggression against
medics will force protest medics to choose between either adhering to their training

as medical professionals by helping injured individuals (if they are willing and able

to), or not intervening to provide care simply because of the fear of suffering their

own physical injuries at the hands of police and federal agents. I am concerned


38- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 47 of 53




about this because it is already happening”); Guest Decl. ¶ 27 (“The brutality of the

police and federal officers has had a chilling effect on me. It feels targeted toward

medics, to make sure that we are punished for taking care of protesters”); Durkee

Decl. ¶ 34 (“[t]he shooting of Donavan La Bella . . . gave us pause, as the stakes of

attending the Portland protests became clearer.”); Shifflett Decl. ¶ 14 (“Although I

attend the protests in Portland regularly, the violence by law enforcement has

resulted in me needing to take more days off and to take longer breaks while

serving.”); Hubbard Suppl. Decl. ¶ (“I have not been back to the protests since my

arrest even though I want to be out there showing my support as a protest medic.”).

As a result, although Plaintiffs would like to continue attending the protests daily,

the Portland Police’s actions have severely constrained Plaintiffs’ efforts. And every

day that Plaintiffs miss a protest, more protesters suffer from the Portland Police’s

abuses, without the assistance of a protest medic.

      As discussed below, the Portland Police’s continual use of excessive force

against Plaintiffs and other protest medics has consequences beyond just the

medics’ ability to engage in expressive conduct by rendering care at nightly

protests. By reducing the availability of on-site medical care, the Portland Police’s

targeting of protest medics also chills the nightly protests themselves, by creating

an unsafe environment that potential protesters must think twice about before

joining.

      C.     Plaintiffs will suffer irreparable harm without the Court’s
             intervention.
      With each passing night where Plaintiffs are inhibited and intimidated from

exercising their First Amendment rights, they suffer irreparable injury. That is,

each time protest medics like Plaintiffs experience violence, are unlawfully seized,

and have their medical supplies taken or destroyed, they suffer irreparable injury.

39- MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35     Filed 08/21/20    Page 48 of 53




Because Plaintiffs have, at a minimum, raised colorable claims that the exercise of

their constitutionally protected right to provide medical aid to demonstrators has

been infringed, the irreparable injury (violations of their First and Fourth

Amendment rights) is met.

      “Anytime there is a serious threat to First Amendment rights, there is a

likelihood of irreparable injury.” Warsoldier, 418 F.3d at 1001-02; see Don’t Shoot

Portland, 2020 WL 3078329 at *3-4 (finding a likelihood of irreparable harm where

the plaintiffs established “a likelihood of success on the merits of their Fourth

Amendment claim and at least a serious question as to whether they have been

deprived of their First Amendment rights”). As long as the Portland Police are free

to target medics with munitions, beat them back with riot batons, and otherwise

unlawfully seize them, Plaintiffs’ exercise of their First Amendment rights will

“surely [be] chilled,” Black Lives Matter-Seattle, 2020 WL 3128299, at *3, and their

Fourth Amendment rights will be deprived.

      Not only have Plaintiffs shown an overwhelming likelihood of success on

their claims, they also have demonstrated continuous immediate and threatened

irreparable harms—including their inability to render aid to protest attendees due

to police interference. As a result, Plaintiffs have already been injured. All protest

medics attending these demonstrations, including those who do not leave the

medical stations, fear for their safety in light of the excessive tactics the police have

used over the past 80 days. Wise Decl. ¶¶ 31-33; Martinez Suppl. Decl. ¶ 5; Durkee

Decl. ¶¶ 30-32; Guest Decl. ¶¶ 23-25; Hubbard Decl. ¶ 12; Shifflett ¶ 14. Some of

them have had to decrease their attendance to recover physically and emotionally.

Durkee Decl. ¶¶ 34-35; Wise Decl. ¶ 27; Martinez Suppl. Decl. ¶¶ 4-6; Hubbard

Decl. ¶ 14; Hubbard Suppl. Decl. ¶ 15; Guest Decl. ¶¶ 26-28; Shifflett Decl. ¶ 14.


40- MOTION FOR TEMPORARY RESTRAINING ORDER                          Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                              1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 49 of 53




      The harm is ongoing. Protests continue. The protest medics want to attend as

the Portland Police meet the protests with more and more violence. Durkee Decl. ¶

37; Wise Decl. ¶¶ 34; Wise Suppl. Decl. ¶ 7; Dr. Morgans Decl. ¶¶ 23-24; Martinez

Suppl. Decl. ¶ 7; Hubbard Decl. ¶ 15; Guest Decl. ¶ 31; Shifflett Decl. ¶ 14; Rivera

Decl. ¶ 23. Protest medics want to ensure that when the inevitable happens—

protesters are injured by police violence—those suffering will be cared for even if it

means the protest medics themselves will be harmed. But that does not have to be

so. For all the above reasons, the irreparable injury requirement is met.

      D.     The public’s interest and balance of equities weigh strongly in
             Plaintiffs’ favor.

             1.     The public has an unassailable interest in free speech
                    and medical care.
      Courts have “consistently recognized the significant public interest in

upholding First Amendment principles” when considering requests for preliminary

injunctions. Associated Press v. Otter, 682 F.3d 821, 826 (9th Cir. 2012) (internal

quotations omitted). For, “it is always in the public interest to prevent the violation

of a party’s constitutional rights.” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir.

2012) (internal quotations omitted). And, as Chief Judge Hernandez recently wrote:

“This is a significant moment in time. The public has an enormous interest in the

rights of peaceful protesters to assemble and express themselves. These rights are

critical to our democracy.” Don’t Shoot Portland, 2020 WL 3078329 at *4.

      Plaintiffs are volunteer medics providing comfort and care to protesters

engaged in demonstrations of worldwide concern, to members of the press

documenting the protests, to other protest medics rendering aid at the protests, and

to bystanders who are harmed by the Portland Police’s indiscriminate displays of

force. The Portland Police, in response, have targeted protest medics, singling them


41- MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35     Filed 08/21/20    Page 50 of 53




out for arrest, shooting them with munitions when they are trying to render aid,

and retaliating with bear mace to the face when they ask for permission to help

people prostrate in pain.

      By engaging in these unconstitutional acts, the Portland Police have

attempted to quash Plaintiffs’ message: that demonstrators can feel safe working to

counter the otherwise chilling impact of the Portland Police’s own violence. But

Plaintiffs will not go quietly. Where so many protesters have been left battered,

beaten, and traumatized by the police, there is a significant public interest that

those injured may receive medical treatment.

      The interest at stake here, however, is not just Plaintiffs’ own interest in

engaging in expressive conduct by rendering medical care (although, that interest

surely is at stake). It is not just the interest of victims of violence perpetrated by

law enforcement at protests to receive prompt medical care (although, that interest,

also, clearly is at stake). The greater public interest at stake here is in being free to

participate in Portland protests safely and with the knowledge that medics are

onsite and able to render care in an emergency. If the First Amendment is to mean

anything, it must mean that Oregonians are free to join voices in solidarity with the

Black Lives Matter movement, to demand that the government take steps to

redress systemic racism and—with the strongest vehemence—violent, draconian,

and excessive policing. By targeting protest medics, Defendants do not burden only

Plaintiffs’ rights and those of the individuals to whom they care; rather, the

Portland Police make the entire protest less safe by reducing the number of medics

present and able to render care. And Oregonians who wish to join the protests, or

who already are there and wish to stay later, are chilled from doing so when they

perceive that the protests are unsafe as a result of the Portland Police’s actions.


42- MOTION FOR TEMPORARY RESTRAINING ORDER                          Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                              1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
        Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 51 of 53




       In the context of the Portland Police’s violent, riotous actions in recent

months, the public’s interest in having a frontline provider of first aid is obvious

and cannot reasonably be questioned. The work of Plaintiffs as protest medics is

necessary to facilitate a safe protest. In this critical moment in history, this Court

must ensure the continued ability of the public to gather and express itself by

protecting Plaintiffs’ ability to provide care and safety to all demonstrators. The

public interest demands it.

              2.    The balance of equities tips sharply in Plaintiffs’ favor.
       Plaintiffs have “raised serious First [and Fourth] Amendment questions.”

Cmty. House, Inc. v. City of Boise, 490 F.3d 1041, 1059 (9th Cir. 2007) (internal

quotations omitted). The balance of hardships therefore “tips sharply in [their]

favor.” Id. Plaintiffs’ evidence shows that they have not presented any danger to

public, to property, or to the Portland Police. To the contrary, they mitigate dangers

that befall protest attendees and bystanders—they render medical aid and

proactively work to diffuse tension and de-escalate thorny situations. Plaintiffs’

evidence also shows, however, that the Portland Police have exercised their

discretion in a retaliatory fashion to punish protest medics for rejecting the police’s

own violence. The Portland Police have substantially and irreparably harmed

Plaintiffs.

       On the other side of the scale, any harm to the Government would be

negligible. The Government might have an interest in protecting buildings and

property, but that interest is not served by using excessive force against individuals

who are serving as volunteer medics. Protest medics present no threat to the police

or to the public.




43- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 35     Filed 08/21/20    Page 52 of 53




      To protect the protest medics—and ultimately, the public at large—this

Court should enjoin the police from targeting and injuring medics in retaliation for

their administration of aid. Although limiting the use of force in certain situations

could impede an officer’s ability to protect themselves against potential violence

from demonstrators, here, any marginal risk of harm in limiting only the Portland

Police’s use of force to directly target protest medics is wholly outweighed by the

irreparable harm that Plaintiffs—engaged in peaceful expression—will endure.

Accordingly, the balance of equities weighs in Plaintiffs’ favor.

      E.       Plaintiffs’ requested relief is reasonable.
      In crafting the relief that they request in this Motion, Plaintiffs have,

consistent with Judge Simon’s Temporary Restraining Order in Index Newspapers,

2020 WL 4220820, narrowly tailored their request for relief to ensure that it enjoins

only unconstitutional activity targeted at protest medics:

           •   Recognizing that law enforcement officers sometimes operate when
               visibility is diminished, and at times when they must make quick
               decisions, Plaintiffs’ requested relief includes an adequate description
               of the distinctive markings they will wear so that Defendants can
               clearly identify protest medics.

           •   Plaintiffs’ proposed order states that Defendants would not be liable
               for indirect and unintended exposure to crowd-dispersal munitions
               following the issuance of a lawful dispersal order.

           •   The proposed order also contains sufficiently clear standards, so that
               Defendants will easily be able to determine what, when, and how their
               activity is prohibited. For example, in one of the requests for relief,
               Plaintiffs rely on existing Oregon statutes, Or. Rev. Stat. § 133.235,
               which regulates the use of force by law enforcement officers in Oregon,
               for the applicable standard.

See id. at *9-10 (issuing an order similar to that sought here); see also Opinion and

Order Granting Preliminary Injunction at 44, Index Newspapers LLC v. City of

44- MOTION FOR TEMPORARY RESTRAINING ORDER                         Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                             1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 35     Filed 08/21/20   Page 53 of 53




Portland, No. 3:20-cv-1035-SI (D. Or. Aug. 20, 2020) (ECF 157) (noting that City of

Portland stipulated to preliminary injunction protecting press and legal observers,

providing “compelling evidence” that the TRO was workable for Portland Police to

follow). Thoughtful and narrowly crafted relief limiting only the ability of the

Portland Police to target protest medics is more than reasonable in light of the

serious constitutional violations resulting from the Portland Police’s attacks.

                               IV.    CONCLUSION
      These protests have continued for more than 80 days, and the Plaintiffs

continue to put their health and safety on the line helping others. Based on the

record presented here, Plaintiffs have established the basis for the requested relief.

For the foregoing reasons, Plaintiffs respectfully request that this Court grant their

Motion for a Temporary Restraining Order.



DATED: August 21, 2020                      PERKINS COIE LLP


                                            By: /s/ Nathan Morales
                                                Rian Peck, OSB No. 144012
                                                Thomas R. Johnson, OSB No. 010645
                                                Misha Isaak, OSB No. 086430
                                                Nathan Morales, OSB No. 145763
                                                Shane Grannum, pro hac vice
                                                Sarah Mahmood, pro hac vice pending
                                                Zachary Watterson, pro hac vice
                                                PERKINS COIE LLP

                                                Kelly K. Simon, OSB No. 154213
                                                AMERICAN CIVIL LIBERTIES UNION
                                                FOUNDATION OF OREGON

                                            Attorneys for Plaintiffs




45- MOTION FOR TEMPORARY RESTRAINING ORDER                        Perkins Coie LLP
    AGAINST MUNICIPAL DEFENDANTS                            1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
